ORDER

This matter came before the Court on the Joint Petition for an Indefinite Suspension by Consent filed herein.
It is this 2nd day of September, 2005,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Charles M. Shryock, III, shall be indefinitely suspended from the practice of law effective thirty (30) days from the date of this Order, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Charles M. Shryock, III, on the effective date of this Order from the register of attorneys in this Court and shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).